DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 24-40 in the reply filed on 05 March 2021 is acknowledged.
Claims 41-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 March 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-34 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Serial No. 2010/0227941).
Regarding claims 24, 31, 32, 36, 38, and 39; Ueda et al. teaches, a photocurable resin composition for three-dimensional photofabrication, comprising A) a cationically polymerizable compound having two or more bisphenol structures and one or more hydroxyl groups, (B) a cationically polymerizable compound other than the component (A), (C) a cationic photoinitiator, (D) a radically polymerizable compound, (E) a radical photoinitiator, and (F) multilayer polymer particles having a core and a shell layer, the shell layer containing functional group-modified rubber polymer particles having at least one reactive functional group [abs].  
In a preferred embodiment [T1, Ex1], a radiation curable composition comprising 12.5 wt. % of a high molecular weight bisphenol A diglycidyl ether (cationically curable constituent; instant claim 39), 21 wt. % of 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexylcarboxylate (cycloaliphatic epoxy), 6.2 wt. % of bisphenol A diglycidyl prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06). 
	Although Ueda teaches, in the preferred embodiment, 1-hydroxycyclohexyl phenyl ketone as a free radical photoinitiator; Ueda contemplates other free radical photoinitiators suitably used in the present invention include 2,4,6-trimethylbenzoyl diphenylphosphine oxide (first reductant, instant claim 31, 36)  [0084].
	Ueda teaches a cationic curable constituent is employed in an amount of 51.9 wt. %, the free radically polymerizable constituent is employed in an amount of 12 wt. %, and the photoinitiating package is employed in an amount of 8.2 wt. % [Ex1] (as calculated by examiner, see Table below).
Cationic curable constituent total:
51.9
high molecular weight bisphenol A diglycidyl ether
12.5
3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexylcarboxylate
21
bisphenol F diglycidyl ether
6.2
3-ethyl-3-hydroxymethyl oxetane
12.2




12
tris(acryloyloxyethyl) isocyanurate
12


Photoinitiating package total:
8.2
triaryl sulfonium hexafluoroantimonate
4.5
triethylene glycol divinyl ether (substituted with bisphenol A diglycidyl ether)
6.2
2,4,6-trimethylbenzoyldiphenylphosphine oxide (substituted with 1-hydroxycyclohexyl phenyl ketone)
2


Ueda teaches, in addition to the “radical photoinitiator” (e.g. 2,4,6-trimethylbenzoyldiphenyl phosphine oxide, i.e. reads on first reductant), the composition may further comprise a photosensitizer (polymerization accelerator) [0083-0086].  Ueda teaches the proportion of the photoinitiator used in the photocurable resin composition of the present invention is preferably 0.1 to 8 wt%. of the total composition.  Thus, at the time of filing, a person of ordinary skill in the art, would have found it obvious to add the photosensitizer to the “free radical photoinitiator” (e.g. 2,4,6-trimethylbenzoyldiphenyl phosphine oxide) component, in an amount that still falls within the range of 0.1 to 8 wt. % of “radical photoinitiator” and would have been motivated to do so since Ueda teaches the present invention comprises a 0.1 to 8 wt. % of a “radical photoinitiator” which may further comprise a photosensitizer [0086].  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  
The Examiner notes “for additive fabrication” is an intended use limitation.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of 
Regarding claim 25-28; Ueda does not necessarily disclose wherein the composition possesses a cycloaliphatic epoxide T95 value, a cycloaliphatic epoxide plateau conversion, an oxetane T95 value, and an oxetane plateau conversion;  wherein the cycloaliphatic epoxide T95 value of the composition is less than about 50 seconds, the cycloaliphatic plateau conversion of the composition is greater than about 43%; the oxetane T95 value of the composition is less than about 23 seconds, and the oxetane plateau conversion of the composition is greater than about 59%;  wherein the cycloaliphatic epoxide T95 value, the cycloaliphatic epoxide plateau conversion, the oxetane T95 value, and the oxetane plateau conversion of the composition are each measured by Real Time Fourier Transform Infrared (FTIR) spectroscopy upon subjecting the composition to UV/vis optics emitting radiation with a peak spectral output at 400nm and an irradiance at a surface of the composition of 2mW/cm2 for 10 seconds.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, compositions employing epoxycyclohexylmethyl-3’,4’-epoxycyclohexylcarboxylate [and 3-ethyl-3-hydroxymethyl oxetane achieve the properties of the required claim [Table1-Table3] , when subjected to required In re Spada, MPEP §2112.01, I and II.
Regarding claim 29; Ueda teaches the cationically curable constituent is employed in an amount of 51.9 wt. % [Ex1] (as calculated by examiner, see above).  Ueda teaches the free-radically curable constituent is employed in an amount of 7 to 25 wt. % [0083].  Ueda teaches the “radical photoinitiator” is preferably employed in an amount of 0.1 to 8 wt. % and may further comprise a photosensitizer [0084-0086].  In the instance the “radical photoinitiator” and the photosensitizer are employed in an amount of 2 wt. %, one of ordinary skill in the art when mixing two components would readily envisage employing a 1:1 weight ratio, the photosensitizer would thus be employed in an amount of 1 wt. %; a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 30; Ueda teaches the cationic photoinitiator is employed in an amount of about 1 to about 10 wt. % of the total composition [0073], the cationically polymerizable compound (e.g. divinyl ether [0061]) is employed in an amount of from about 20 to about 85 wt. % of the total composition [0066], and the “radical photoinitiator” (i.e. first reductant/phosphine oxide photoinitiator) is employed in an amount of 0.1 to 10 wt. % of the total composition [0085].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the cationic photoinitiator in an amount of 9 wt. %, the vinyl ether compound in an amount of 40 wt. %, and the radical photoinitiator (i.e. first reductant) in an amount of 9 wt. %, based on the total composition, and would have been motivated to do so since Ueda teaches it suitable to employ the cationic photoinitiator an amount of about 1 to about 10 wt. % of the total composition [0073], the cationically polymerizable compound (e.g. divinyl ether [0061]) in an amount of from about 20 to about 85 wt. % of the total composition [0066], and the “radical photoinitiator” (i.e. first reductant/phosphine oxide photoinitiator) in an amount of 0.1 to 10 wt. % of the total composition [0085], in order to achieve the present invention.  Ueda et al. teaches liquid resin composition, thus the cationic photoinitiator is at least partially dissolved in a solution with the vinyl ether.

Regarding claim 33; although Ueda teaches, in the preferred embodiment, triarylsulfonium hexafluoroantimonate as a cationic photoinitiator; Ueda contemplates other initiators suitably used in the present invention, which include CD-1011 (triarylsulfonium hexafluorophosphate) [0071].  
Regarding claim 34; Ueda teaches suitable photosensitizers include thioxanthone [0086].
Regarding claim 37; the Examiner makes note that the limitations of instant claim 37 merely further defines an optional limitation, thus encompassed by the present rejection.

Claim 35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Serial No. 2010/0227941), as applied to claims 24 and 34 above, and further in view of Southwell et al. (US Serial No. 2012/0251841).
Ueda et al. renders obvious the basic claimed radiation curable composition, as set forth above, with respect to claims 24 and 34.
Regarding claims 35 and 40; Ueda et al. teaches it suitable to employ thioxanthone photosensitizers, however fails to teach isopropyl thioxanthone or chlorothioxanthone.  Southwell et al. teaches a liquid radiation curable resin for additive fabrication and three-dimensional articles made from the liquid radiation curable resins [abs].  Southwell et al. teaches the composition further comprises a photosensitizer, such as thioxanthone, benzophenone, isopropyl thioxanthone, chlorothioxanthone, and 9,10-diethoxyanthracene [0049].  Ueda et al. and Southwell et al. are analogous art because they are both concerned with the same field of endeavor, namely cationically prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10604659. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely a liquid UV/vis radiation curable composition for additive fabrication.  The essential difference between the instant application and the patent is that the patent requires ranges for each of the claimed compounds.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), see MPEP2131.02 I and II.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767